COURT ()F CHANCERY
OF THE

STATE OF DELAWARE

K|M  AY\/AZ|AN CHANCERY COURTHOUSE

MA TER m CHANCER\/ 34 T*‘e Ci'°‘€
s 2013 WL 6407676, at *2 (Del. Super. Dec. 6, 2013).
9 Bailey v, City of Wilmz`ngton, 766 A.2d 477, 481 (Del. 2001) (citations omitted).
‘° see 9 Dez. C, § 6916.

Page 7 ofll

 ‘a legal determination for the trial court with regard to whether the relationship
between the parties is sufficiently close to support preclusion."’" The record
shows that Sisk was acting on her own behalf and as an agent for her mother in
pursuing her pro se appeal in Superior Court. McQueen was aware of the litigation
that her daughter was having with Sussex County about the shed even though she
was not aware of all the details. Sisk admitted handling all disputes for her mother
because of l\/I.cQueen’s health - McQueen has had heart problems since 2011 and
has been advised by her physician to avoid stress. The attomey who represented
Sisk in her appeal to the Board from the violation notice and her application for a
variance also represented both Sisk and McQueen in Sussex County’s first action
against them in this Court, C.A. No. 4653-MG. This attorney, although he never
directly communicated with McQueen, assumed that Sisk was properly acting as
her mother’s agent because their interests were the same. This same attorney, on
behalf of Sisk and l\/lcQueen, subsequently stipulated to the dismissal of C.A. No.
4653-1\/IG,'2 thus inducing the County reasonably to suppose that the denial of
Sisk’s appeal in Superior Court had the effect ofdetermining the legal obligations

of both Sisk and l\/IcQueen.B Therefore, l conclude that McQueen was in privity

ll Aveta Irzc., v. Cavallz`erz', 23 A.3d 157, 180 (Del. Ch. 2010) (quoting Hz`ggz`ns v. Walls,
901 A.zd 122, 133(1)@1. super 2005)).

‘2 sussex Ceemy v. sisk er ez., C.A. No. 4653-1\/10 (Del. Ch.) D.1. 15.

‘3 Avera lne., 23 A.zd err 130 wiring Kehzs v. Kenereeh Ce»~p., 791 A.zd er 763, 769 (Del.
ch. 2000)).

Page 8 of ll

with Sisk during the Superior Court appeal not only because the two women have a
close familial relationship and their interests were aligned on the issue of the shed,
but also because of Sisk’s conduct in acting as her mother’s agent throughout the
entire litigation process.

As to the fourth element, the cause of action in the prior litigation concerned
the legality of the placement of a third shed on Lot A-16 in 2008. In 2011, the
Superior Court upheld the Board of Adjustment’s denial of Sisk’s appeal from the
violation notice and denial of Sisk’s application for a variance. Since no appeal
was taken from the Superior Court’s decision, the illegality of 2008 placement of a
shed on LotA-16 was finally determined in the prior litigation, thus satisfying the
fifth element. The current litigation brought by Plaintiff to remove the shed that
Defendants subsequently placed in the same location on Lot A-16 raises the exact
same legal issues that were decided adversely to Sisk in 2011. Therefore,
Defendants are precluded under the doctrine of res judicata from re-litigating these
issues

Plaintiff also argues that Defendants’ counterclaims should be dismissed
because they should have been raised during the prior litigation and are now
untimely. Defendants respond by claiming that as a pro se litigant, Sisk did not
possess the knowledge to make an abuse of process claim during the 2010

litigation; moreover, facts supporting these claims have been discovered since the

Page 9 of ll

2010 litigation concerning Sussex County’s possible knowledge of the existence of
the 1969 building permit.

1n their counterclaims, Defendants allege that Sisk was targeted by Sussex
County because she served as president of the homeowners association in Sea Air
for many years and was vocal in opposing the County on various issues for the
benefit of the homeowners of Sea Air. Defendants allege there are many sheds in
Sea Air that are also in violation of the Code but their owners have not been
violated for non-compliance, thus demonstrating that Sisk has been targeted by the
County and this dispute has been an abuse of process. Further, Defendants allege
that the Sea Air community as a whole has been vocal in its opposition to County
action, and that the County has maliciously and arbitrarily imposed only on Sea
Air homeowners the requirement that they obtain variances and surveys in
conjunction with a building permit; hence, this is another abuse of process by
Sussex County, according to Defendants.

"The elements of a claim of abuse of process are: (1) an ulterior 1notive; and
(2) a willful act in the use of the legal process that is not proper in the regular

14 .
" Some form of coercion to

conduct of the proceedings, i.e., the current litigation.
obtain an advantage that is not properly involved in the proceeding itself must be

shown, such as obtaining the surrender of property or the payment of money by use

Page 10 ofll

of the process as a threat. Abuse of process as a claim pertains to the "perversion
of the process after it has been issued" as opposed to malicious prosecution which
focuses on the initiation of that process. 15
Defendants are focusing on the initiation of the legal process, i.e., Sisk
individually being targeted with a notice of violation or Sea Air homeowners
generally being denied building permits, rather than on any alleged coercion by
County officials during the regular conduct of the legal proceedings. As a result,
Defendants have failed to state a claim of abuse of process in both counterclaims.
Therefore, 1 recommend that the Court grant the motion to dismiss the
counterclaims for failure to state a claim upon which relief may be granted.
For the reasons above, 1 recommend that the Court grant Plaintiff’ s motion
for summary judgment and motion to dismiss.
Respectfully
/s/ Ki1n E. Ayvazian

Kim E. Ayvazian
l\/laster in Chancery

KEA/kekz

14 Preferred Investment Services, lrzc. v. T & H Bail Bo)tds, Inc., et al., 2013 WL
3934992, at *23 (Del. Ch. July 24, 2013).

‘5 1a (quoring Pfer;yfee v. srare Faem Mar_ Aare. ms Ce., 2011 WL 7062493, er * 16 (13@1.

Super. Dec. 20, 201 l)).

Page ll ofll